Exhibit 10.3

 

A  G  R  E  E  M  E  N  T

 

 

between

 

 

CONN-SELMER,  INC.

 

 

and

 

 

U.A.W. LOCAL 2359

 

 

May 5, 2003

 

--------------------------------------------------------------------------------


 

COLLECTIVE BARGAINING AGREEMENT

 

THE AGREEMENT, made and entered into as of the 5th day of May, 2003 by and
between CONN-SELMER, INC., whose office is located at 34199 Curtis Boulevard,
Eastlake, Ohio, (hereinafter designated as the Company) and U.A.W. Local 2359
(hereinafter designated as the Union).

 

NONDISCRIMINATION.  The company and the union are committed to the optimum
utilization of human resources and equal opportunity.  Job applicants and
employees are evaluated on the basis of job qualifications – not age,
disability, gender, national origin, race, religion, or any other legally
protected group characteristic.  The company and the union are committed to
maintaining a place of employment that is safe, productive, and free from any
form of harassment or violence.  The company and the union each agree that they
shall not discriminate against any employee who exercises any legally protected
rights.  The company will not discriminate against any employee because of
membership in the union.

 

ARTICLE I - MANAGEMENT

 

Section A. Subject to the provision of this Agreement, it is expressly
understood and agreed that the right to manage the Plant and direct the work
force is vested exclusively in Management and that all rights not specifically
modified in the Agreement are retained by the Company including the rights to
hire, suspend, or discharge for proper cause, or transfer, and the right to
relieve employee from duty because of lack of work, or for any other legitimate
reason are vested exclusively in the Company, provided that this will not be
used for purpose of discrimination against any member of the Union.

 

ARTICLE II - RECOGNITION

 

The Company recognizes the Union as the sole and exclusive bargaining agency for
all its employees (except supervision, plant protection, office workers and
casual employees) with respect to rates of pay, working conditions and hours or
days of work.

 

ARTICLE III - REPRESENTATION

 

Section A. UNION SHOP COMMITTEE. The Union shall be represented by a Shop
Committee of not more than five (5) members nor less than three (3) members, all
of whom shall be employees of the Company, shall have completed their
probationary period with the Company as herein provided, and shall be chosen by
members of the Union.

 

The Union Shop Committee shall negotiate in the manner as hereinafter provided
with the Company on grievances that may arise in the Plant.  National Union
Officials may be called in by the Shop Committee to assist in these
negotiations.

 

2

--------------------------------------------------------------------------------


 

Section B. DEPARTMENTAL STEWARDS. The Union, in addition to the Shop Committee,
shall be represented by Departmental Stewards who shall be employees of the
Company, having completed their probationary period, and shall be chosen by and
from members of the Union on a basis of one (1) Steward for each Supervisor,
with the assurance of a minimum of one (1) Steward for each work shift scheduled
by the Company.

 

In the application of the above, it is agreed, the Union shall be entitled to a
Steward for each designated Department or group of Departments.

 

Section C. COMMITTEE CHANGES. The Union agrees to keep the Company informed at
all times of who constitutes the Shop Committee and the Stewards’ Committee,
also when changes in said Committees are made.

 

Section D. DISCIPLINARY ACTION: SHOP COMMITTEE AND STEWARDS. A twenty-four hour
grace period will be given to the Shop Committee and Department Stewards when
they are personally involved in disciplinary action that warrants suspension or
discharge, the Chairman will be advised of disciplinary action for investigation
before disciplinary action takes effect.

 

ARTICLE IV - NORMAL HOURS AND OVERTIME

 

Section A. NORMAL WORK WEEK. For shop employees which may be worked without
payment of overtime, for all hourly rate employees shall consist of five (5)
days, Monday through Friday, of eight (8) hours each.

 

Section B. TIME AND ONE-HALF. All work performed in excess of eight (8) hours
during any regular working day or work performed on Saturday, outside of the
week as above defined, shall be paid for at the rate of time and one-half.

 

Section C. OVERTIME. Employees shall be paid time and one-half for all time
worked prior to their scheduled starting time or after their scheduled quitting
time, once they have completed eight (8) hours.

 

An employee’s scheduled starting and quitting time as scheduled on Monday for
the week shall be considered the employee’s scheduled starting and quitting
times for the remainder of the work week unless mutually agreed upon between the
Company and the Union.

 

Section D. LATENESS.  It has been established that if an employee is going to be
late for work, he/she must call his/her Supervisor or Guard and advise him/her
at what time he/she will arrive.  This must be done within two (2) hours from
starting time.

 

This is necessary in order for the Supervisor to organize the work load in
his/her department so production is not lost for the day.

 

Should he/she not call in and advise the Supervisor that he/she is going to be
late, he/she will not be allowed in the Plant two (2) hours from starting and
will be marked absent for the day.

 

This rule shall not apply if the weather is a factor in preventing the employee
from arriving on schedule.

 

3

--------------------------------------------------------------------------------


 

Section E. ABSENCE.  It has been established that if an employee is going to be
absent from work, they must call their Supervisor or Human Resources and advise
them that they will be absent.  This should be done within two (2) hours from
starting time.

 

1.             One day sickness will not be excused, unless:

 

a)                                      Physician’s slip is presented by
employee upon return to work.

 

b)                                     Employee was sent home the day before
because of obvious illness, and return on following day doubtful.

 

2.             Two day sicknesses will not be excused, unless physician’s slip
is presented by employee upon return to work.

 

3.             Employees returning to work after missing three (3) or more days
because of illness will not be permitted to work without physician’s slip
stating employee is able to perform regular duties.  Physician’s slip must be
presented by employee upon return to work.

 

4.             Absence from work for reason other than illness will not be
excused unless employee received permission from the Human Resources Manager or
the Plant Manager (or their alternate as needed) prior to absence.  See Section
F.  LEAVE OF ABSENCE.  Court and legal appointments that are related to an
employee’s infraction of the law are not excused “whole day” absences.  All
court and legal appointments, handled on a reporting late or an out early basis,
will be excused (with advance notification, provided documentation is submitted
upon return to work).  “Whole day” absence, for court and legal appointments
that are not related to an employee’s infraction of the law, will be excused
(with advance notification, provided documentation is submitted upon return to
work).

 

5.             Death in family, jury duty, etc. will be excused absences once
verification is presented.

 

6.             “Emergencies” that occur between work shifts will be handled on
an individual basis.  The Human Resource Manager must be consulted before
excusing absence.

 

7.             Previously scheduled overtime for a Saturday and/or Sunday
(hereinafter called “weekend overtime”) will be assigned in accordance with the
established procedure, however, any unexcused absence will fall under the
following guideline:

 

a.             All unexcused weekend overtime missed will be charged as hours
paid.  (i.e., 5 hrs. o.t. = 7 1/2 missed.)

 

8.             Any jail time preventing an employee’s ability to report to work
will not be viewed as an excused absence.  The Company will not issue any leaves
of absence towards time spent in jail.  Each consecutive day in jail will be
charged against the 16 Hour Policy (Infractions of a Minor Nature, #1).  The
number of days permitted will depend upon the number of warnings the employee’s
personnel record can support, to a maximum of nine (9) days.  Any time in jail
beyond what

 

4

--------------------------------------------------------------------------------


 

the employee’s record can support will lead to dismissal.  Should the employee
not be convicted, all jail time will not be charged against the 16 Hour Policy.

 

Section F. LEAVE OF ABSENCE:

 

1.                                       An employee may be granted a leave of
absence, by the company, upon written request to a Supervisor for a period not
to exceed two (2) calendar weeks in any one year, for a minimum of two (2) days
(single days will only be approved when combined with remaining vacation days,
or with a personal holiday request), but will not be granted a leave to work at
any other job or business.  Insurance and Hospitalization benefits will
continue.  Any grievance arising out of the application of the provision shall
be subject to negotiation between the Company and Union.

 

Examples of such absences are personal business, court appearances, doctor’s
appointments, family illness, etc.  Company may request verification.

 

2.                                       By agreement between the Company and
the Union Shop Committee, employees may be granted a leave of absence for a
definite period of time not to exceed one-half (1/2) their seniority length and
in no event to exceed one (1) year without prejudice to seniority for one or
more of the following reasons:

 

a)                                      Death or serious illness in family.

 

b)                                     Personal affairs involving legal
settlement.

 

During such leave of absence, the employee shall only accumulate seniority and
all benefits are temporarily withheld until employee returns, at which time the
benefits will be reinstated.

 

3.                                       Employees shall be granted a leave of
absence for illness or injury causing confinement to a Hospital, Sanitarium, or
at home under physician’s care.  Provided a physician’s certificate is presented
and proof of continued disability is supplied as requested, upon the basis of
the following schedule:

 

a)                                      Up to four (4) years seniority.  A
period of time equal to one-half (1/2) their seniority.

 

b)                                     Four (4) or more years seniority.  A
period of time equal to their seniority.

 

4.                                       This could also include outpatient
treatment as prescribed by an attending physician which qualifies under the
medical plan.

 

5.                                       As per Contract Article XIII, Section
A., #3:  See Contract for Benefit schedule of Sickness and Accident Weekly
Benefits.

 

6.                                       “S & A Benefit Medical” forms may be
obtained from the Human Resources office.

 

7.                                       Leave of absences, personal/medical, if
approved, will not count toward hours included under the Excessive Absentee
Policy.

 

5

--------------------------------------------------------------------------------


 

8.                                       A “Leave of Absence” form may be
obtained from Supervisor or the Human Resources office.

 

9.                                       During such leave of absence due to
personal injury or illness, the employee shall accumulate seniority and all
Sickness and Accident payments and Life Insurance benefits shall continue and
they shall only terminate in these cases upon the termination of the leave under
the above schedule, or at the end of three (3) years from the time they began
their leave of absence, whichever shall occur sooner.  Insurance benefits for
employees of ten (10) or more years seniority shall continue for the length of
their seniority during leaves of absence due to personal illness or injury. 
Coverage of Hospitalization/Dental Benefits are paid for a period of one (1)
year.  Employees are responsible for Hospitalization/Dental Contribution amount
during leave period.  Such benefits shall not increase during the period of the
leave of absence.

 

10.                                 Family and Medical Leave Act (FMLA)

 

An employee, under the terms specified for Family and Medical Leave, with twelve
(12) months of service and at least 1,250 hours worked, may be granted up to
twelve (12) weeks of unpaid leave based on a twelve month rolling calendar for
the following reasons:

 

1.             The birth or placement for adoption or foster care of a child.
Leave taken for the birth of a child or the placement of a child for adoption or
foster care must be a consecutive twelve (12) week period completed within
twelve (12) months after the date of birth or placement.

 

2.             The need for the employee to care for a spouse, parent, child
with a serious health condition.

 

3.             The employee’s own serious health condition.

 

Additionally, medical certification and continued documentation for intermittent
absences will be required for such absence in accordance with the Act, and the
regulations promulgated thereunder.

 

A.            Status of Accrued Paid Time

 

If the leave is for the care of a spouse, parent, and/or child the employee may
be required to take any remaining vacation days at the beginning of the FMLA
leave.

 

6

--------------------------------------------------------------------------------


 

If the need for FMLA is foreseeable (such as planned surgeries or normal
births), thirty (30) day notice is requested.  If the need for FMLA is
unforeseeable (such as serious injury or illness, or a premature birth), you
must notify the company as soon as possible, and in no event, more than two (2)
days after knowing of the need for a leave.  Formal notice is further
accomplished by submitting a FMLA Application Form.  FMLA Application Forms must
be submitted within fifteen (15) calendar days of a return from an unforeseeable
serious health condition for either the employee, or a defined family member, or
the absence will not be regarded as FMLA and will be subject to the terms of the
attendance rules.

 

B.            Status of Benefits

 

Health care coverages (as defined by COBRA) will continue under the same terms
and conditions as while actively at work.  Employee will be responsible for
continuing to make contributions to these plans while on leave.

 

FMLA leave will not constitute a break in the employee’s record of continuous
service and the period of such leave of absence shall be included in the records
as continuous service.  Employees, following FMLA leave, will be restored to
their original job and pay rate.  The only exception would be changes that would
have affected the employee if he / she had not gone on leave.

 

These terms are subject to review if the corresponding FMLA regulations are
revised or changed.

 

Section G. OUT EARLY:

 

1.             Employees will not be permitted to leave work early, and will be
charged with lost time except for the following reasons:

 

a)                                      Lack of work.

 

b)                                     Obviously ill and unable to continue to
work.

 

c)                                      Emergency call from family, requiring
employee to leave.  Verification may be requested.

 

d)                                     Workers’ Compensation injury or illness.

 

WORK SCHEDULE - The employee is to be notified on Friday, by 2:30 p.m. if the
work schedule for the coming week is going to be changed, so that the employee
has enough time to make arrangements if necessary.

 

If a department is advised ahead of time as required about the schedule change,
they must work eight (8) hours before overtime is paid.

 

7

--------------------------------------------------------------------------------


 

Only when the Company changes the schedule out of order does an employee receive
overtime for the time worked prior to set schedule or time after set schedule no
matter how many hours they work that day.

 

OVERTIME - The Company agrees to seek volunteers for available overtime by
priority of classification, qualification, and overall seniority.  For the
purpose of maintaining efficient operations and complying with customer
requirements, the Company shall have the right to institute daily overtime or to
extend the work week.  Lacking enough volunteers, it shall assign as many junior
qualified employees as needed in that classification or department to perform
the work.  In the application of this provision, no employee shall be required
to work in excess of ten (10) overtime hours per week and not for more than
three (3) consecutive weeks.  A list of employees scheduled for Saturday
overtime will be posted by 2:45 p.m. Thursday, and any disputes arising from the
posted list must be communicated before 2:45 p.m. Friday, otherwise a grievance
for a seniority claim may not be submitted.

 

Section A. DOUBLE TIME. Work performed on Sundays shall be paid for at the rate
of double time.  Work performed on the twelve (12) Holidays in 2003, and the
thirteen (13) Holidays in 2004, as identified in Article VII - Section C, shall
be paid for at the rate of double time in addition to Holiday Pay as stated in
Article VII - Section C.

 

Section B. NO WORK. When employees report for work, not having been properly
notified in advance that there will be no work, and prevented from performing
their jobs that day through no fault of their own, they shall be guaranteed four
(4) hours work or four (4) hours pay at their straight time day rate if no other
work is available for assignments; in no event shall they be paid for less than
four (4) hours.

 

However, this section shall not apply if the Company is unable to operate its
plant or any portion thereof due to an act of Nature, utility failure,
mechanical breakdown, government restriction, fire, flood, riot, civil
commotion, or labor dispute, unless the mechanical breakdown or fire is caused
by the company’s negligence.

 

Section C. NOTIFICATION OF ADDRESS CHANGE. It is the responsibility of each
employee to keep the Human Resources Department informed of current address and
telephone number.  Attempts to reach the employee at the telephone number
currently listed in the Human Resources Department’s files shall constitute
proper notice.

 

Section D. CALL BACK. Any employee being called back to perform a task shall be
paid no less than four (4) hours at straight time pay or which ever is higher,
in the event of overtime or a Holiday.

 

Section E. TIME AND ATTENDANCE, LABOR REPORTING. Each employee shall be required
to enter his or her own attendance and labor transactions into the data
collection system.  Employee shall be responsible for the accuracy of the count
and time entered for all transactions.  Employees should be at their appointed
place of work when signal is given for work to begin and should remain at their
work until signal is given to quit.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V - SENIORITY

 

Section A. SENIORITY.  Will commence on the first day worked regardless of when
employment was first offered by any Company representative.

 

Section B. PROBATIONARY PERIOD. All new employees shall be considered as on
probation for a period of three (3) months accumulated service, except for
excusable absence, after starting date and during such period, shall not be
entitled to any seniority rights under the provisions of this Article.  The
performance of any new employee will be evaluated on each one (l) month
anniversary date for the subsequent three (3) month probation.  However, after a
period of two (2) months accumulated service, they shall be entitled to Holiday
Pay, and after three (3) months accumulated service shall be entitled to the
Personal Holiday.  After a probation period of three (3) months, seniority shall
be determined as of the date the employee started to work, and after a period of
three (3) months accumulated service shall qualify for all benefits.

 

Section C. SUPERSENIORITY STATUS. The Chairman of the Shop Committee and all
members of the Shop Committee handling all matters concerning the Grievance
Procedure shall head the plant-wide seniority list during their terms of
office.  Any member of the shop committee who at the time of election is on
second or third shift will be assigned to the first shift within their
respective classification.  Such shop committee member transferred from other
than first shift will replace the employee within their classification, with the
lowest plant-wide seniority, unless they can be otherwise absorbed into their
classification.  This would not apply to temporary transfers between shifts for
up to thirty (30) days.  If there is a reduction in the work force during the
term of office of the Grievance Committeeperson, they will remain at work in
their respective departments regardless of seniority unless the entire
department is laid off.

 

The Committee must be able to do the job in accordance with the bumping
procedure.  This superseniority status is applicable to layoffs only, and
employees will return to their original positions on the seniority list at the
termination of their terms in office.  The Department Stewards shall head the
seniority list in their respective departments during their term of office. 
This superseniority status is applicable to layoffs only, and employees will
return to their original positions at the termination of their terms of office.

 

Section D. MEDICAL DISQUALIFICATIONS. Medical conditions that create a permanent
inability for an employee to perform their present job will result in:

 

a.                                       return to job they have previously
satisfactorily performed, providing there is an opening, providing they have
seniority.

 

b.                                      seniority prevailing, accept an open job
that meets the stipulated work restrictions (failure to accept an open job will
be construed as a voluntary quit).

 

c.                                       a lay-off.

 

Section E. LAY-OFF PROCEDURE. When it becomes necessary to reduce the work force
for an indefinite period in a department, the reduction will be made according
to job classifications, and employees will be notified three (3) normal working
days in advance.  It is understood and agreed that in all cases of reduction in
workforce, seniority shall be the determining factor so

 

9

--------------------------------------------------------------------------------


 

long as those employees remaining in affected job classifications have the
skills and abilities to ensure continued efficient operations of the Company.

 

When a reduction in workforce is implemented in a department, the following
procedure will govern, seniority prevailing, provided that affected employees
have the skills and abilities to perform available jobs:

 

1.                                   Probationary employees in the department
shall be laid off before any employee having seniority in that department is
affected.

 

a.             Employees on inactive status for sickness and accident, workers’
compensation, FMLA, or personal leave, while other senior employees within their
classification are moved to lay-off status, will be moved to layoff status.

 

2.                                   If further reduction is necessary,
employees having seniority shall be entitled to displace other employees within
the department in accordance with the following:

 

a.                                       Displace the employee having the least
seniority in an occupation he/she had previously satisfactorily performed while
in the employ of the Company.

 

b.                                      If employees cannot displace employees
in jobs previously satisfactorily performed, they shall be entitled to displace
the employee having the least seniority in an occupation he/she is able to
perform without further training.

 

c.                                       Bumping rights for those inactive at
the time of lay off, may be invoked at the time said employee is scheduled to
return, or is released to return to work.  Bumping rights under these
circumstances, expire the working day following the scheduled return date. 
Recall rights will be extended for the normal defined term (one-half seniority
to a maximum of three (3) years) effective with the date of lay off; however,
recall rights will not be extended until the employee is scheduled to return or
is released to return to work.

 

3.                                   Any employee having seniority displaced
from a department in accordance with the above procedure shall be entitled to
displace employees in other departments in accordance with the following:

 

a.                                       Displace the employee having the least
seniority in an occupation he/she had previously satisfactorily performed while
in the employ of the Company.

 

b.                                      If employee cannot displace employees in
jobs previously satisfactorily performed, they shall be entitled to displace the
employee having the least seniority in an occupation he/she is able to perform
without further training.

 

10

--------------------------------------------------------------------------------


 

c.                                       If employee is displaced from original
bump by a senior employee with more seniority who can perform the job without
training, the employee may again exercise his/her bumping privileges.  Only the
senior employee will be considered for each multi-bump situation.

 

4.                                   In recognition of the Company’s
responsibility to maintain efficient operations, it is understood and agreed
that the following criteria shall apply to employees displacing other employees
in accordance with the above procedure:

 

a.                                       Employee will have five (5) working
days during which to demonstrate ability to satisfactorily perform the work with
the opportunity for familiarization of equipment and work area, without
training.  At the end of this period, employee must be performing above the
guarantee rate or at the same production level as the displaced employee.

 

5.                                   If an employee fails to displace another
employee, due to lack of skills or abilities, he/she shall be placed on layoff
status, with the right to recall only to:

 

a.                                       His/her regular job; or

 

b.                                      A job he/she previously satisfactorily
performed; or

 

c.                                       Bottom of lay-off list.

 

6.                                   Should an employee choose not to exercise
his/her seniority rights under this Section, he/she shall be placed on layoff
status, relative to seniority.

 

Employees accepting jobs in accordance with the above procedures shall be paid
at the current rate for the job.

 

Employees accepting jobs in accordance with the above procedures may, with
seniority prevailing, exercise shift preference.

 

Section F. RECALL PROCEDURE. When it becomes necessary to recall employees from
layoff, or to re-man a department after a reduction, the following procedure
shall be applied:

 

1.                                       The Company shall determine with
seniority prevailing whether there are displaced employees working elsewhere in
the plant or on the layoff list who previously performed in the job
classification.  Employee will be reassigned to an open job in accordance to the
following procedure:

 

a.               performed job within the past ten (10) years.

 

b.              satisfactorily performed the job for a minimum of a two (2) year
period.

 

c.               employee will have five (5) days for familiarization and
minimal training during which to demonstrate ability to satisfactorily perform
the work.  At the end of this period, employee must be performing above the
guarantee rate.

 

11

--------------------------------------------------------------------------------


 

d.              if an employee fails to satisfactorily perform the work as
required above due to lack of skills or abilities under this Section, the
employee shall be placed on layoff status, with the right to recall only to
his/her original job.

 

e.               employees accepting jobs in accordance with the above
procedures shall be paid at the current rate for the job.

 

f.                 employees bypassed shall retain their relative positions on
the lay-off list.

 

2.                                       Should open jobs become available and
the employee was unable to qualify for the above, employee will be recalled from
the layoff list in accordance with their seniority, provided that employee has
the skills and abilities to perform the available jobs.  Displaced employee
taking available job shall not be reassigned to their original job once they
have chosen to sign a Job Bid, or have completed one (1) year in their new job
classification.  Employees bypassed shall retain their relative positions on the
lay-off list.

 

3.                                       Should employees be unable to qualify
for the above, they will be recalled to available jobs denoted by an asterisk on
the Job Classification list, by using plant wide seniority of those employees on
the lay-off list.  If the employee’s original job should re-open, the employee
must return to that original job.  Employees bypassed shall retain their
relative positions on the lay-off list.

 

4.                                       Employees recalled from the layoff list
to their original jobs refusing to return to such jobs, shall be considered
having quit, forfeiting all accumulated seniority.

 

5.                                       Employees recalled from the layoff list
to available work refusing such job shall be placed at the bottom of the layoff
list.  However, upon second refusal of recall to available work, employees shall
be considered on layoff until original job becomes available, or Article V,
Section F., #2., becomes applicable.

 

6.                                       It is understood and agreed that the
recall and re-manning procedures contained in this Agreement will be invoked
only when full time, permanent jobs become available.  Should temporary jobs
become available, the Company shall exercise its prerogative to fill those
vacancies, within the limitations of this Agreement, after having first advised
the Union.

 

Section G. PLANT LAY-OFF AND TEMPORARY REDUCTIONS. On a plant-wide layoff,
affecting all departments, the work week shall not be less than thirty-two (32)
hours, consisting of four (4) eight (8) hour days, for a period of not longer
than six (6) weeks and then the Company and the Union shall meet to consider the
advisability of continuing the thirty-two (32) hour week or reducing the number
of employees according to seniority.  This clause does not

 

12

--------------------------------------------------------------------------------


 

apply to a temporary reduction in a certain department due to lack of work,
shortage of material, overstock or temporary setback of production.  A temporary
reduction in a department will be of definite duration, not to exceed one (1)
week, in which case employees will be placed on layoff status, without invoking
Article V, Section E.  Should the temporary reduction exceed one (1) week, the
Company and Union shall meet to discuss the advisability of reducing the work
force according to Article V, Section E.

 

Section H. SENIORITY FORFEITURE. Employees shall forfeit seniority if:

 

1.             They quit or retire.

 

2.             The employee is laid off for a period in excess of one-half (1/2)
of his/her seniority but in no event shall he/she retain his/her seniority after
three (3) years continuous lay-off.

 

3.             They are discharged for just cause.

 

4.             They are absent for three (3) consecutive working days without
reasonable cause.  Questionable cause shall be negotiated between the Company
and the Union.

 

5.             They fail to report for work within five (5) days, after
receiving notice to report where such failure to report does not arise from good
causes, such as employment elsewhere (for a period not to exceed two (2) weeks),
illness, death in the immediate family, absence from the city or military
service, provided, however, in such cases that they give the Company notice of
the good cause preventing them from returning to work within three (3) days of
receipt of notice.

 

6.             While on leave of absence, they accept employment with another
concern without approval of the Shop Committee and the Company.

 

Section I. SENIORITY ROLLS. The Company shall furnish an accurate seniority roll
showing the status of all employees covered by this Agreement, a copy of said
roll shall be given to the Shop Committee on request.  The Company will also
notify the Union in writing of hiring, discharging, rehiring, furloughing, and
transferring of each and every employee, in order to keep the above mentioned
seniority roll up to date.

 

Section J. JOB POSTING & BIDDING. Notices of vacancies or new jobs created will
be posted on the job posting bulletin boards for a period of three (3) working
days during which employees shall have the opportunity to advance their status
by filing an application for transfer to such jobs with the Human Resources
Manager.  If posted jobs are not filled in thirty (30) days, a one-day posting
will be made before a new employee is hired.

 

Requests for transfer will be considered in accordance to the employee’s
seniority, qualifications, and curtailment of production, before any new
employee is hired for such a job.  Before the job is awarded to a bidder, the
lay-off list will be referred to for qualified senior employees.  If a laid off
employee accepts the job, the job bid must be signed.  If an employee on the
lay-off list refuses the job, refer to Article V, Section F., #5 page 12.  If
there is reasonable doubt as to the employee’s qualifications, a reasonable
trial period shall be granted.  Should any employee disqualify themself during
the five (5) day trial period, they shall have return rights to

 

13

--------------------------------------------------------------------------------


 

their previous job.  Once the employee is accepted for the job, and once the
employee completes the five (5) day trial period, he/she relinquishes the rights
to the job he/she left.  Any employee who fails to successfully hire or transfer
into a new job will be placed on layoff status, with no bumping rights.  Layoff
status will be automatically invoked upon the issuance of the third infraction
of a minor nature for failing to meet a reasonable measure of efficiency
(Infraction of a Minor Nature #10).  Employees who are disqualified in this
manner will relinquish recall rights to any previously disqualified job, and all
warnings on record will continue for the remainder of their terms once the
employee returns from layoff.

 

Employees interested in being considered for rough assembly should first bid
into the rough assembly training classification.  The horn slide training
classification will be comprised of two (2) separate tiers; Trainee B - Grade 2,
and Trainee A - Grade 5.  Available positions will be posted as Trainee B -
Grade 2.  Existing employees who transfer into this classification will have the
customary five (5) day trial period.  Employees in Trainee B will be evaluated
on a monthly basis, and transfer to Trainee A will only occur after the employee
has reached a skill level equivalent to the established standards for horn slide
assembly.  Transfer from Trainee B to Trainee A must be accomplished within six
(6) months, if not, Article V., Section J., Page 13 would apply.  Existing horn
slide assemblers will retain their current classification, and employees within
the Trainee A will be considered part of the horn slide assembly capacity. 
Under this program, the training classifications may not be considered a
permanent position.  Any employee within Trainee A can bid on Rough Assembly
jobs within departments 35 and 38, and will not be required to complete one year
of service.   However, any subsequent transfer to rough assembly (either by bid
or placement) will require employees to complete one year of service.

 

Any subsequent job openings in rough assembly will be filled predominantly by
employees from this training classification.  This, however, is not intended to
prevent any of the current rough assemblers from bidding into a new rough
assembly opening.  Providing no eligible bids are received from current rough
assemblers, the Trainee A can bid with seniority prevailing.  If no eligible
bids are received from Trainee A, then placement of a Trainee A will be done at
the discretion of the company.

 

Plantwide seniority rules will apply to layoff within this training
classification (e.g. a senior Trainee A will remain over a junior horn slide
assembler, or a junior Trainee A can be bumped by a senior rough assembler).

 

An employee transferred from one department to another shall immediately be
credited with his/her total seniority in the new department.  The most senior
employee may exercise shift preference from one shift to another, within a job
classification, within a department, provided a vacancy exists.  The company
reserves the right to temporarily postpone shift preference, to a maximum of one
(1) year, within classifications that require extended training or supervision
(specifically 5A41 – Polisher, 5A42 – Buffer, and 5A35 – Color Buffer).  All
transfer requests shall be answered if rejected for seniority, qualifications,
or curtailment of production.

 

14

--------------------------------------------------------------------------------


 

In the application of this provision, requests for transfer to another job, in
the department wherein the vacancies occur or the new job is created, shall be
considered before any such requests made by employees from other departments.

 

Once an employee accepts a transfer, or once an employee disqualifies themself
during a trial period and returns to their previous job, that employee will not
be allowed to submit another request for transfer for a period of one (1) year. 
This applies to intra-departmental, as well as inter-departmental transfers.

 

Requests for transfers submitted by employees in Labor Grades 1 and 2, with less
than one (1) year seniority or probationary employees, will be considered and
possibly accepted, providing that an employee with one (1) year or more
seniority did not bid the job.

 

Employees in Labor Grades 3 and above with less than one (1) year seniority
shall not be entitled to place transfer requests.

 

Requests for transfer into a lower Labor Grade, or into the same Labor Grade,
will be accepted only when the earning potential of the employee will be
significantly improved by the downward or lateral transfer.

 

It is understood that requests for transfer will be considered on an individual
basis, taking in account all the factors presented at the time the request for
transfer is submitted.

 

When an abnormal condition exists that may result in the curtailing of
production in other parts of the Plant, Management reserves the right to hire
experienced individuals in preference to present employees who do not have
previous experience.

 

Union and the bidders will be notified within five (5) working days of the final
posting date.

 

Section K. TRAINING PAY REDUCTION. It is mutually agreed that when an employee
bids into a new job, their actual hourly rate will be reduced by no more than
twenty-five cents ($.25) an hour from the top of the new classification rate to
absorb the training process and the Company agrees to elevate the employee
towards the top of the rate as they progress during the training period or when
employee is capable of performing all duties assigned in job grade, according to
the following schedule:

 

Day Worker

-

increase in 30 days

 

 

 

Piece Worker

-

increase when employee achieves base rate; but in no case, longer than 60 days

 

Section L. SENIORITY GRIEVANCES. Any grievances arising out of seniority shall
be subject to negotiations between the Union and the Company.

 

Section M. NOTIFICATION OF JOB STATUS. In laying off, furloughing, or
transferring any employee, the Company Representative shall notify the Chairman
of the Shop Committee and the employee in such layoff, furlough or transfer as
soon as practical.

 

Section N. TRANSFER INTO BARGAINING UNIT. Employees who were not employed in the
bargaining unit at any time during their period of employment with the Company
and who are transferred into the bargaining unit shall be credited with
seniority from the date of transfer into the bargaining unit after having served
their probationary period.

 

15

--------------------------------------------------------------------------------


 

Section O. REASSIGNMENT TO BARGAINING UNIT. Employees who were, or may be
transferred or promoted from jobs within the bargaining unit to jobs outside the
bargaining unit shall retain their seniority but shall not accumulate seniority
while working on such jobs.  In the event such employees are transferred into
the bargaining unit, they shall be placed on available jobs where they are best
qualified in line with their seniority, but shall not be entitled to exercise
their seniority to displace any regular full-time employee within the bargaining
unit for a period of ninety (90) days from the date of transfer.

 

Section P. DISCHARGE PROCEDURE AND GRIEVANCES. Should an employee be subject to
discharge, he/she shall be advised of the reason for such action.  The Company
shall then request the presence of the Chairman of the Shop Committee to discuss
the cause with him/her before he/she is required to leave the Plant.

 

Should the employee or his/her representative consider the action to be
improper, a written protest must be presented to the Company within five (5)
working days after the action was taken, or the action taken will be considered
as accepted.  Such protest will be handled in accordance with the established
grievance procedure.  If it is determined that the discharge was unjustified,
the employee shall be reinstated to his/her former position and to his/her
former standing on the seniority list, without any loss of pay.

 

ARTICLE VI - GRIEVANCE PROCEDURE

 

Section A. INTENT OF DISPUTE ADJUSTMENTS. It is the intent of the parties to
this Agreement that the procedure herein set forth serve as a peaceful means for
the adjustment of all disputes that may arise between them.

 

Section B. NO STRIKE / NO LOCKOUT.  The union agrees that it will not encourage,
sanction, or approve any strike, handbilling, sympathy strike, or other
interruption of work growing out of any dispute.  On the contrary, the union
will actively discourage and endeavor to prevent or terminate any strike,
stoppage, slowdown, or other interruption of work.

 

The company agrees that neither it nor its representatives will put into effect
any lockout during the term of this agreement.

 

Section C. Any grievance relating to the issuance of a warning must be submitted
to the following grievance procedure within fourteen (14) calendar days
following the issuance of said warning to the employee(s), otherwise the action
is regarded as accepted.  The union, whenever a warning is issued, will be
immediately furnished a copy of the written warning upon issuance to the
employee.  Whenever a grievance arises, the following steps shall be taken to
ensure proper and timely handling:

 

Step 1.

 

An employee with a problem, complaint or question will discuss the details of
the complaint with the Supervisor and the Department Steward.  Who, after
investigating

 

16

--------------------------------------------------------------------------------


 

complaint or problem, will determine if there is cause.  The Supervisor, within
a 24 hour period, will give a formal answer to the employee in the presence of
the Department Steward.

 

Step 2.

 

Failing satisfactory settlement with the Supervisor, a grievance shall be
written, at which time employee and Department Steward shall present the written
grievance to the Supervisor who will submit the grievance to a Company
Representative selected by the Company, who will within a five (5) day grace
period, conduct a meeting of all parties involved in an attempt to resolve the
issue.

 

Step 3.

 

If the issue is still not resolved, the written grievance will be taken up in a
meeting with the Grievance Committee and a Representative of the Company within
ten (10) working days of the notice of rejection to settlement in Step 2.

 

Step 4.

 

In the event satisfactory settlement is not made, and after the above procedure
has been exhausted, the grievance shall be referred to the Executive Vice
President or his representative and the Union’s National Representative and the
Company Legal Advisor.  Should such a meeting be necessary, it will be held at
2:00 p.m. within two (2) weeks notice of rejection in step three or on a date
agreed upon by both. The Step 4 meeting may be delayed beyond the above
mentioned timetable by mutual consent of the Company representative and the
Union.  If (a) the company fails to meet, or (b) the union fails to submit
written rejection to the 3rd step outcome, within the specified time limits in
the 4th step of the grievance procedure, then the grievance shall be considered
settled on the basis of the last position – in favor of the union in situation
(a), or in favor of the company in situation (b).

 

Step 5.

 

If the grievance is not settled pursuant to the steps in the grievance
provisions of this agreement, then either party shall, within thirty (30)
calendar days after any Step 4 grievance answer submit the grievance to
arbitration.  Both the company and the union agree to utilize expedited
arbitration as a preferred method.  Post hearing briefs will be permitted only
by agreement of the parties or by direction of the arbitrator if one party so
requests.

 

The employer and the union shall agree upon a list of three (3) arbitrators to
serve for the duration of this agreement.  When either party requests
arbitration pursuant to Section C., Step 5., the parties shall meet within seven
(7) working days to select an individual from this panel to hear said matter. 
The arbitrator will be selected by process of rotation.  As soon as the parties
select the arbitrator, they shall jointly request a hearing date be set as soon
as possible subject to the availability of the parties.  If the parties and the
arbitrator

 

17

--------------------------------------------------------------------------------


 

are unable to agree upon a date within thirty (30) days of contact with the
arbitrator, then the parties, by mutual agreement, may immediately select
another arbitrator.  No more than thirty (30) days after submission of the case
to the arbitrator, the arbitrator will issue his / her award.  The parties agree
to accept the arbitrator’s award as final and binding upon them; however, the
arbitrator shall have no power to add to, subtract from, or modify any of the
terms of this agreement.

 

The cost of the arbitrator, and meeting room shall be shared equally by the
parties.  Any other expense (such as attorney, transcript, or witness or
advocate fees) must be paid by the party incurring such expense.

 

No aggrieved party shall have any right to invoke the grievance procedure
provided above, or the arbitration procedure provided above, unless the matter
of such grievance has been presented as provided above.

 

ARTICLE VII - WAGES

 

Section A. NEW EMPLOYEE CLASSIFICATION. Any new employee may be employed in any
bracket or classification to be determined by their past experience.

 

Section B. MINIMUM HIRING RATES AND INCREASES. The minimum hiring rate for new
employees will be twenty-five cents ($ 0.25) below the top of the corresponding
job grade.  Hourly wage rates, reduced for new hires, will be elevated to the
top of the corresponding job grade by the end of their three (3) month
probation.

 

Section C. HOLIDAYS. The Company shall pay all employees with seniority covered
by this Agreement at their average hourly earnings for the following Holidays,
to be observed on designated dates:

 

a.          2003:

 

Monday, May 26 - Memorial Day

 

Friday, June 27 - Independence Day (Observed)

 

Monday, September 1 - Labor Day

 

Thursday/Friday, November 27 & 28 - Thanksgiving Holidays

 

Thursday/Friday, December 25 & 26 - Christmas Holidays

 

Monday/Tuesday/Wednesday, December 29, 30, & 31 - (3) Floating Holidays

 

Monday, January 1 - New Year’s Holiday

 

b.         2004:

 

Friday, April 9 - Good Friday

 

Monday, May 31 - Memorial Day

 

Friday, July 2 - Independence Day (Observed)

 

Monday, September 6 - Labor Day

 

Thursday/Friday, November 25 & 26 - Thanksgiving Holidays

 

Friday/Monday, December 24 & 27 - Christmas Holidays

 

Tuesday/Wednesday/Thursday, December 28, 29, & 30 - (3) Floating Holidays

 

18

--------------------------------------------------------------------------------


 

Friday, December 31 - New Year’s Day

 

c.          Personal Day to be used as requested by employee:

 

1.               Two weeks notice must be submitted prior to the day being
requested, seniority prevailing, when combined with other regularly scheduled
holidays.

 

2.               Must be approved by Human Resource Manager.

 

3.               The Personal Holiday, if used at any other time, can be merely
taken with advance or “call-in” notice.  However, the Personal Holiday cannot be
applied retroactively to a day already missed.  The Personal Holiday, if
arranged on a call-in basis, must be reported to your Supervisor or Human
Resources within two (2) hours of your scheduled starting time.  This holiday
must be taken by the end of each contract period.  Employees who have not used
their personal holiday shall be paid for the holiday at the end of the contract
year.

 

HOLIDAY PAY QUALIFICATIONS. Absence from work without permission or approval of
the Company and Union Shop Committee the working day prior to, or the working
day following paid Holidays will result in forfeiture of Holiday Pay unless the
Company and Union agree that the employee has a reasonable excuse for payment of
Holiday Pay which is:

 

a.                                       During that week of the Holiday, from
Monday to Sunday, an employee is hospitalized prior to the Holiday and is unable
to work as required.

 

b.                                      Hospitalized on the Holiday and unable
to report the day after as required.

 

c.                                       Hospitalized on the day scheduled to
return to work as required.

 

d.                                      During the week of the Holiday, a
physician’s slip stating that employee has been sick and was unable to report to
work as required either on the day before the Holiday or on the day after the
Holiday.

 

e.                                       Employee on Leave of Absence for
personal, sickness, or injury reasons do not qualify for Holiday Pay - unless,
the employee works the next scheduled workday following the holiday.

 

f.                                         Employees who were laid off 30 days
prior to a holiday, will qualify for payment of the holiday.

 

In addition to the listed exceptions to holiday pay qualifications, emergencies
that occur the day before or the day after a holiday will be handled on an
individual basis.  The employee must report the emergency to the Human Resource
Manager, and the employee must furnish ‘documentation’ proving the legitimacy of
such emergency upon return to work.  Human Resources will determine if payment
for the holiday(s) is to be made under these conditions.

 

Section D. SPECIAL RATES.

 

a.                                       INSTRUCTOR PAY. The Company may appoint
new instructors to train one or more employees for the job.  For the time spent
instructing, they

 

19

--------------------------------------------------------------------------------


 

will receive fifteen cents ($.15) per hour over their King bracket rate or their
average piecework earnings whichever is greater.

 

b.                                      GROUP LEADER PAY. The Company will pay
group leaders at least ten cents ($.10) per hour over the day rate of the
highest classification of the employee that he/she leads.

 

c.                                       TEMPORARY TRANSFERS. When an employee’s
work is in two (2) or more Labor Grades, he/she shall carry the higher rate. 
Temporary transfers can be made as an interim work assignment during temporary
periods of no work, for up to six (6) weeks, leaving the affected employee an
opportunity to return to their normal job. Temporary transfers, under these
circumstances, will be further extended if mutually agreed by the company and
the union.

 

d.                                      NEW HORNS. A new or revised procedure,
or a new or prototype horn, that is unlike any established operation, that
cannot be assigned a temporary rate, will be paid at average overall earnings.

 

e.                                       SHIFT DIFFERENTIALS. Employees working
on the second shift shall receive additional compensation of fifty cents ($.50)
per hour.  Employees working on the third shift shall receive additional
compensation of seventy-five ($.75) per hour.

 

ARTICLE VIII - INCENTIVE WORK

 

The normal cycle time per piece will be established by time study of a job at
normal working conditions.

 

Variable allowances will be determined for the operation and converted into
minutes per piece.

 

A constant allowance of 20 minutes per day for rest periods and wash-up time
plus 24 minutes for personal and fatigue totaling 44 minutes per day or 5.5
minutes per hour will be allowed except for the Polishing Department, where an
additional 5 minutes wash-up time is allowed making 49 minutes per day or 6.125
minutes per hour.

 

Sixty minutes minus the constant allowance will be the net operating time per
hour.

 

The net operating time per hour divided by the normal cycle time per piece plus
the variable allowance will equal the number of pieces per hour.

 

The reciprocal of the number of the pieces per hour will equal the standard
hours per piece.

 

EXAMPLE:

 

 

 

min. per pc.

 

Normal cycle time per piece

 

1.520

 

Variable allowance

 

089

 

Total normal time per piece

 

1.609

 

 

 

 

min. per hr.

 

Constant allowance

 

5.5

 

Net operating time

 

54.5

 

 

20

--------------------------------------------------------------------------------


 

Standard number pieces per hour =

...54.5 divided by 1.609 = 33.87 pieces per hour.

Standard hour per piece = .0295

Piecework price = standard hours per piece x base rate of the work
classification

(1.64) = .0295 x 1.64 = .0484 each or $4.84 per 100

 

When the standard has been established as above, the employee shall be notified
of the standard.

 

Payment for incentive work shall be the earned hours times the base rate as
established by the job evaluation program.  The employee being guaranteed on any
operation or group of operations as established in the time study, a minimum
earnings equal to his/her regular straight time hourly rate for King Instruments
and his/her Cleveland Guaranteed Rate of Cleveland Instruments.

 

Section A. TRIAL PERIOD. Shall be no shorter than thirty (30) days and a minimum
of two (2) complete runs of an operation by the employee after the rate has been
established and the employee has been notified of the rate.  During the trial
period, the employee may request the Supervisor to furnish the facts concerning
the time study.

 

The employee may protest a standard by filing a written grievance with
Management within five (5) working days after the above said trial period has
been completed.  Company will notify the Shop Steward when the above said trial
period has been completed.  It is understood that before such a grievance if
filed, the elements of the study being questioned must first have been discussed
by the employee with his/her Supervisor, a Committeeperson and the Time Study
person.

 

The Company agrees to give top priority to retiming of any operation whose
standard is under protest and will guarantee the employee’s hourly day rate
until the operation has been retimed and/or accepted.  Union to receive notice
at completion of retiming.  If the employee can make thirty percent (30%) in
excess of his/her day rate during the trial period, the rate will remain in
effect as an accepted rate.

 

Management reserves the right to:  retime all elements effected; reset the
standard on any operation when there is a change in method, material, design or
tooling; establish a maintenance system for all piecework rates.  (A maintenance
system is a method to make sure all operations and elements are being
completed).  Clerical error may be corrected at any time.  The employee shall be
guaranteed his/her hourly rate when there are substandard tools or materials.

 

Section B. RESTUDY. It is agreed that Management may restudy any operation where
it feels that increase productivity through new processes, new tooling,
equipment and methods could be applicable.  Management may restudy any operation
where:

 

a.                                       rates have been arbitrarily set, or

b.                                      there is no proper documentation for the
present rates

 

It is to be significantly understood that any resultant changes will not
adversely affect the employees’ earnings.  It is also Management’s desire to
enable employees to increase their earning through increased efforts.

 

21

--------------------------------------------------------------------------------


 

Section C. PIECEWORK METHOD/PLAN. It is Management’s intention, with the
cooperation of the Union Committee, to attempt to find a Piecework Method/Plan
that will incorporate and/or eliminate the tack-on into the piecework rate to
enable employees to realize full proportionate earnings for increased effort yet
at the same time keep production of musical instruments competitive with the
market.

 

No Company Representative or their Representatives shall be placed upon a
productive job for the purpose of setting up or establishing any or all
piecework or other standard rates; however, in the event a time study has been
protested, Management shall reserve the right to use any method it sees fit to
verify the study.

 

Section D. REWORK/SCRAP. It is the Company’s Policy to pay for only good
pieces.  That is, the Company does not pay for work which must be reworked or
scrapped.

 

If faulty work can be corrected by the employee who was responsible for it,
he/she must do it on his/her own time.

 

If the faulty work must be done by another employee, credit will be given to the
original employee for the piece price less the rework cost of those pieces.

 

The above does not apply if the cause is beyond the control of the employee.

 

Section E. WORK OUTSIDE OF CLASSIFICATION. When an employee on incentive, whose
regular work is scheduled, is assigned to a job that is a type of work outside
of his/her  classification, he/she shall be guaranteed his/her average
earnings.  This premium is only to be paid:

 

1.             In the event an employee of lesser seniority remains on incentive
in the classification from which the employee was displaced.

 

2.             If in the pay period anyone remaining in the classification from
which the employee was displaced is working overtime.  This does not apply on
Saturday unless another employee remaining in the classification is working.

 

Employees on incentive shall receive time and one-half for all overtime worked. 
The pay to be computed on the average hourly earnings for the week the overtime
is worked.

 

JOB CLASSIFICATION AND BASE RATES EFFECTIVE.

 

Effective February 19, 2003, two percent (2%) shall be added to all piecework
rates.  A general wage increase of two percent (2%) shall be added to all
daywork and guaranteed rates.

 

Effective February 16, 2004, two percent (2%) shall be added to all piecework
rates.  A general wage increase of two percent (2%) shall be added to all
daywork and guaranteed rates.

 

For Time Study purposes, Base Rate plus Tack-On will add up to Max Day Rate.

 

*Recall Jobs – Article V., Section F., #3, Page 12.

 

#1 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

13.525

 

$

13.796

 

Cleveland Guaranteed Rate

 

12.383

 

12.630

 

Base Rate for King Piecework

 

8.985

 

9.256

 

Base Rate for Cleveland Piecework

 

7.843

 

8.090

 

 

*Sweepers

 

22

--------------------------------------------------------------------------------


 

#2 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

13.664

 

$

13.937

 

Cleveland Guaranteed Rate

 

13.454

 

13.723

 

Base Rate for King Piecework

 

9.124

 

9.397

 

Base Rate for Cleveland Piecework

 

8.914

 

9.183

 

 

*Case Sizing Boring Machine Operator

*Degreaser / Parts Cleaner

*Harperizer & Tumbling Machine Operator

*Laborer

*Laborer - Air/Water Check Horns

*Vibratory & Tumbling Machine Operator

*Operator - Cut and Shrink

*Operator - Drill Press & Milling

*Trucker - Stock Handler

*Trainee B

*Laborer - Rinse Tank

 

#3 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

13.791

 

$

14.067

 

Cleveland Guaranteed Rate

 

13.597

 

13.869

 

Base Rate for King Piecework

 

9.251

 

9.527

 

Base Rate for Cleveland Piecework.

 

9.057

 

9.329

 

 

Bender - Crooks

Induction Machine Operator

Lead and Silver Solderer

Operator - Punch Press

Packers

Pantograph/Schmidt Engraver Set-Up Oper.

*Pickling Tank Operator

*Shippers

Straighten Trombone Slide Tubes

Water Key Assembler

Aqueous System Set-Up Operator

Lead Pot Operator

 

23

--------------------------------------------------------------------------------


 

#4 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

13.952

 

$

14.230

 

Cleveland Guaranteed Rate

 

13.719

 

13.993

 

Base Rate for King Piecework

 

9.412

 

9.690

 

Base Rate for Cleveland Piecework.

 

9.179

 

9.453

 

 

Automatic Tube Buffing Mch.

Brazer

CNC Automatic Spinning Machine Operator

CNC Drill Operator

CNC Laser Operator

Draw Bench Operator

Engine Lathe Operator

Final Assembly Horns

Honer - Trombone Slides

Lacquer Sprayers

Maintenance Helper

Operator Turret Lathe, Hand Screw

Set-Up Opr. Vertical Draw Mch.

*Stock Clerk

Rotary Valve Finisher

Auto. Buff. Mach. Set-up Opr.

 

#5 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.021

 

$

14.301

 

Cleveland Guaranteed Rate

 

13.770

 

14.045

 

Base Rate for King Piecework

 

9.481

 

9.761

 

Base Rate for Cleveland Piecework.

 

9.230

 

9.505

 

 

Assembler Valves & Crooks

Bender

Operator Automatic Screw Mch.

Piston Machinist

Plater C

Rough Assembly - Cornets, Trumpets

Rough Assembly - Horn Slides and Trombone Bells

Rough Assembly - Large Horns & Rotary Valves

Rough Assembly - Trombone Slides

Waste Water Pretreatment Operator

Trainee A

Annealing Furnace Operator

 

24

--------------------------------------------------------------------------------


 

#5A Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.089

 

$

14.371

 

Cleveland Guaranteed Rate

 

13.872

 

14.149

 

Base Rate for King Piecework

 

9.549

 

9.831

 

Base Rate for Cleveland Piecework.

 

9.332

 

9.609

 

 

Color Buff and Color Rag

Polisher

Buffer

Rotary Valve Maker

Set-Up Operator - Punch Press

 

#6 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.250

 

$

14.535

 

Cleveland Guaranteed Rate

 

13.974

 

14.253

 

Base Rate for King Piecework

 

9.710

 

9.995

 

Base Rate for Cleveland Piecework.

 

9.434

 

9.713

 

 

Automatic Hydraulic Spinning Machine Operator

Bender Skilled

Inspector B

Sheet Brass Workers

Plasma Arc Welder

Piston Liner, Assembler, and Ball-Out

 

#6B Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.309

 

$

14.595

 

Cleveland Guaranteed Rate

 

14.056

 

14.337

 

Base Rate for King Piecework

 

9.769

 

10.055

 

Base Rate for Cleveland Piecework.

 

9.516

 

9.797

 

 

Spinner - Metal

 

#6A Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.433

 

$

14.722

 

 

Inspect and Pretest, Cup Instruments

Maintenance B

 

#6A-1 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.571

 

$

14.862

 

 

Maintenance & Welder A

Plater B

 

#6A-2 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

14.767

 

$

15.062

 

 

Automatic Screw Mch. Set-Up Oper.

 

25

--------------------------------------------------------------------------------


 

Inspect & Final Test, Cup Instr.

Operator Centerless Grinder

Turret Lathe & Hand Screw - Set-Up Oper.

CNC Turning Center Set-Up Operator

 

#7 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

15.145

 

$

15.448

 

 

Plater A

Tool Maker Trainee

 

#7B Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

15.512

 

$

15.822

 

 

Horn Repair

 

#8 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

16.305

 

$

16.631

 

 

Tool Room Machinist B

 

#9 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

17.003

 

$

17.343

 

 

Maintenance A

Tool Room Machinist A

 

#9A Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

17.340

 

$

17.687

 

 

Tool & Die Maker

 

#10 Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

17.956

 

$

18.315

 

 

Maintenance & Electrician

 

#10A Grade

 

 

 

2/19/03

 

2/16/04

 

Maximum Day Rate

 

$

18.156

 

$

18.519

 

 

CNC Programmer, Complex

Tool & Die Maker Complex

 

ARTICLE IX - VACATIONS

 

The Union and the Company agree that the purpose of vacations is that of
relaxation of the individual from the requirements of his/her work and that such
relaxation is earned by ‘total’ years of service and hours worked.  ‘Total’
years of service will include any former years of

 

26

--------------------------------------------------------------------------------


 

service with the former King Musical, or United Musical Instruments, in addition
to current continuous years of service.

 

Section A. VACATION PERIOD. The Plant will be closed for a two-week Vacation
Period beginning on the following dates:

 

1.             Monday, June 30, 2003 - the Fourth of July Holiday to be observed
on Friday, June 27, 2003.

 

2.             Monday, July 5, 2004 - the Fourth of July Holiday to be observed
on Friday, July 2, 2004.

 

The employee’s seniority status for the purpose of vacations will be determined
as of June 30th of the vacation year.  The new vacation year begins each
subsequent July 1.  New vacation time becomes available each subsequent July 1.

 

The designated Shutdown period will be staffed as follows:

 

a.                           For plant-wide maintenance, a Volunteer Sign-Up
Sheet for Laborers required during the shutdown will be posted two months prior
to the shutdown for a period of ten (10) working days.

 

b.                          Those junior employees who cannot entirely cover the
vacation period will be the first volunteers selected for the above posted
position(s).  However, these junior employees may only volunteer for the time
not covered by vacation.  Volunteers paid at Day Rate to a Maximum of Grade 5A.

 

c.                           Should there be a need for additional manpower,
seniority prevailing, all other employees may volunteer.  Vacation may be
scheduled and paid at a later date according to Article IX, Section C., letter
b.  Volunteers paid at Day Rate to a Maximum of Grade 5A.

 

d.                          Should the need for additional manpower still exist,
remaining junior employees not covered by vacation will be required to work. 
Junior employees will be paid at their Day Rate.

 

e.                           Should the need for additional manpower still
exist, junior employees will be required to work, seniority prevailing. 
Vacation may be scheduled and paid at a later date according to Article IX,
Section C., letter b.  Junior employees will be paid at their Day Rate.

 

f.                             The list of Laborers scheduled to work the
shutdown will be posted five (5) days after the posting period is completed. 
Those scheduled to work during the shutdown period will be subject to the same
Company Rules that govern any regular workday.

 

Section B. VACATION PAY. Shall be computed on the basis of the employee’s
average hourly earnings for the 52 week period beginning and ending closest to
June 1, through May 31, or his/her rate of pay for the classification for which
he/she has worked for the majority of the vacation year, whichever is higher,
based on the following schedule:

 

Length of Service

 

Days of Vacation

 

Six (6) months to one (1) year seniority

 

2

 

One (1) year to two (2) years seniority

 

5

 

Two (2) years to five (5) years seniority

 

10

 

Five (5) years and up to ten (10) years seniority

 

12

 

Ten (10) years and up to fifteen (15) years seniority

 

15

 

Fifteen (15) years to twenty (20) years seniority

 

17

 

Twenty (20) years or more seniority

 

20

 

 

27

--------------------------------------------------------------------------------


 

Vacation pay shall be paid as follows:

 

2 through 10
days:                                                                                                                                            
Paid in its entirety the last pay period before designated shutdown.

 

12 through 20
days:                                                                                                                                      
Paid when employee takes vacation, per Article IX, Section C.

 

Deductions for Medical contribution to be deducted from vacation pay. 
Calculated the same as if employee was working.

 

Section C. THIRD AND FOURTH WEEK VACATION REQUIREMENTS.

 

a.                           Employee must have either ten (10), fifteen (15) or
twenty (20) years of service prior to June 30 to qualify.

 

b.                          One (1) week notice must be submitted prior to the
day(s) being requested.

 

c.                           Vacation day(s) will be paid the following Friday
of the workweek requested.

 

d.                          Third and Fourth week cannot be added to the
following year’s vacation.

 

e.                           Must be approved by Human Resource Manager.

 

Average Hourly Earnings are computed as follows:

 

Total earnings less overtime premium less vacation pay divided by the Total
Hours Paid less Vacation Hours paid.

 

Section D. LOST TIME QUALIFICATIONS. Employees who are formally approved for
retirement or who are or have been on a sickness or personal leave of absence or
have lost time due to permanent lay-off, shall receive, at the time of
separation, their accumulated vacation pay for the regular hours actually paid
with 1,700 hours as the 100% basis.

 

a.                           Employees must work no less than 1,700 hours to
qualify for 100% vacation time due.

 

b.                          Employees who work less than 1,700 regular work
hours will have vacation time due pro-rated with 1,700 hours as the 100%
qualifying figure against their actual hours paid.

 

Section E. LOST TIME ALLOWANCES. Deductions will not be made for lost time due
to injury or disease on the job compensable by Workers’ Compensation within the
vacation year of such injury.

 

Deductions will not be made for lost time due to military reserve duty, lost
time when on union business, injury or illness as defined by the Sickness and
Accident Weekly Benefits Plan, during the vacation year, once employees have
been off work for five (5) consecutive weeks.

 

When production is suspended because of fifty percent (50%) or more of the Plant
is shutdown due to lack of orders for instruments, employees laid off because of
the Plant shutdown will be allowed an additional 160 hours credit before
deductions are made.

 

ARTICLE X - UNION SECURITY

 

All employees who are covered by the representation clause in the master
contract and are present members of the Union, must as a condition of
employment, remain members in good financial standing except for assessments and
fines during the life of the master contract.

 

28

--------------------------------------------------------------------------------


 

All employees hired into the bargaining unit described in the representation
clause of the master contract must, as a condition of employment, join the Union
within thirty (30) days from their hiring date and remain members in good
financial standing throughout the life of the master contract.

 

The Company does agree, subject to applicable Federal and State Laws, to a
voluntary check-off of Union dues, provided such voluntary check-off
authorization meets with the approval of the Company.

 

This check-off by the Company of monthly dues does not cover any assessment over
and above the mandatory monthly dues as determined by the National
Administrative Committee of the Union.

 

ARTICLE XI - MEDICAL EXAMINATION

 

Section A. INJURY REPORTING. All employees must report all injuries when they
occur to their Supervisor, so it can be recorded and sent to the dispensary,
doctors or hospital.

 

Section B. TRANSPORTATION TO COMPANY DOCTOR. The Company will provide
transportation to and from the Company recognized Medical Facility for those
employees injured on the job when necessary on the day of the injury only.

 

Section C. LOST TIME-INJURY. An employee will be compensated for lost time on
the day of the injury when sent to Doctors or Hospital, but will not exceed past
the normal quitting time, providing a slip indicating the time lost is turned
back to their Supervisor, who will forward it to Human Resources.

 

Section D. WORKERS’ COMPENSATION. If the treating physician for an established
workers’ compensation claim requires the employee to visit his office or
hospital during working hours for follow-up treatment, he/she shall be
compensated for loss of time up to a maximum of two (2) hours for each visit. 
However, this provision only applies to appointments relating to treatment, or
when the company requires and schedules an independent medical exam during work
hours.  Claims in excess of this amount shall be determined between the Company
and the Union Shop Committee.

 

Should an injury not be reported as per requirements, and a claim filed by
employee, the Company has no choice but to deny such claim at the hearing.

 

ARTICLE XII - GENERAL PROVISIONS

 

Section A. UNION ACTIVITIES. The Company recognizes and will not interfere with
the right of its employees to become members of the Union.  The Union agrees
that neither it nor any of its officers or members will engage in any Union
activity while such employees are on Company time, unless it is mutually agreed
by the Company.

 

The Shop Steward, Departmental Stewards and Shop Committee shall be paid at the
rate of their combined piecework and daywork average straight time hourly
earnings for all time spent in mutually agreed upon meetings with Management
during scheduled working hours.

 

In addition to pay for time spent in mutually agreed upon meetings with
Management during scheduled working hours, the Chairman of the Shop Committee
shall receive pay for up to ten (10) hours per week and the Departmental
Stewards shall receive pay for up to three (3) hours

 

29

--------------------------------------------------------------------------------


 

per week for the time spent on problems arising under this Contract which affect
the mutual interest of the Union and the Company.

 

Section B. TELEPHONE USAGE. It is agreed that the President of the Union or his
representative shall have use of the Company’s telephone at any time to consult
with the Mechanics Educational Society of America affiliated with the UAW, or
Government agencies’ representatives in regard to matters covered by this
Agreement.

 

Section C. BULLETIN BOARDS. Are to be used solely for the purpose of exhibiting
official announcements of the Union and the Company.  The dedicated bulletin
board for the union is to be used solely for the purpose of posting official
union business, and may not include any personal announcements or statements.

 

Section D. REST PERIODS. In effect during working hours and the wash-up period
at quitting time shall be continued.

 

Section E. SUPERVISORS WORKING. No employee outside the bargaining unit shall
perform any work customarily performed by employees within the bargaining unit. 
It is agreed, however, the Supervisors may perform such work while acting as
instructors or assisting in solving a production problem.  It is further
recognized that it is part of the normal procedure of supervision to test and
inspect.  During the period in which a shortage of staffing exists due to
absenteeism or assignment of personnel to other jobs, the Shipping Department,
Maintenance and Tool Room, Machine Shop, and Repair Department Supervisors are
excluded from this limitation.

 

Section F. TEMPORARY EMPLOYEE. Is one engaged by the Company for a definite
period of time, not in excess of ninety (90) days, to perform a specific type of
work that does not occur with regularity.  The Company agrees not to call in
temporary employees, if regular employees are available to do the work.

 

ARTICLE XIII - FRINGES AND SCOPE OF THE AGREEMENT

 

Section A. BENEFITS. The Company agrees to an insurance plan for its employees
under a policy or policies issued by an insurance company, association or
medical group as selected by the Company, subject to the right of the Company to
amend, cancel or reinsure the policies or change the underwriters thereof,
provided the benefits indicated herein are maintained for the life of this
Agreement.

 

The Company shall afford the employees an annual opportunity to enroll in a
Health Maintenance Organization.

 

1.                                      HOSPITALIZATION PLANS.

 

AEtna Select Choice HMO.  Effective May 5, 2003.

 

Contribution:  (Per Week)

 

2003

 

2004

 

Single Plan:

 

 

 

 

 

Employee only:

 

$

23.00

 

$

23.00

**

Family Plan:

 

 

 

 

 

Employee and Family:

 

$

40.00

 

$

40.00

**

 

30

--------------------------------------------------------------------------------


 

Kaiser HMO.  Effective May 5, 2003.

 

Contribution:  (Per Week)

 

2003

 

2004

 

Single Plan:

 

 

 

 

 

Employee only:

 

$

16.00

 

$

16.00

**

Family Plan:

 

 

 

 

 

Employee and Family:

 

$

22.00

 

$

22.00

**

 

Kaiser Added Choice.  Effective May 5, 2003.

 

Contribution:  (Per Week)

 

2003

 

2004

 

Single Plan:

 

 

 

 

 

Employee only:

 

$

22.00

 

$

22.00

**

Family Plan:

 

 

 

 

 

Employee and Family:

 

$

39.00

 

$

39.00

**

 

--------------------------------------------------------------------------------

**Employees contribution increases will be capped at $ 6.00 per week in the
second year.  If total premium increases in the second year exceeds $12.00 per
week (equally divided between employees and company) the company and the union
agree to secure competitive bids from local providers and/or modify the plan
design to maintain the increase to $12.00 per week or less.

 

2.  DENTAL PLAN. Effective May 5, 2003.

 

$1,000 Annual Maximum Benefits

 

Preventative Services:

 

100%,  no deductible

 

Basic Restorative:

 

85%, $50 deductible

 

Major Restorative:

 

50%, $50 deductible

 

 

Contribution:  (Per Week)

 

2003

 

2004

 

Single Plan:

 

 

 

 

 

Employee only:

 

$

0.00

 

$

0.00

 

Family Plan:

 

 

 

 

 

Employee and Family:

 

$

0.50

 

$

0.50

 

 

3.  SICKNESS AND ACCIDENT WEEKLY BENEFITS. Beginning with the first day of an
accident or the eighth day of a sickness, benefits will be payable for a maximum
of 26 weeks for any one continuous period of disability in any one year.  If a
period of illness exceeds two (2) weeks (14 days) for a non-occupational
sickness, the initial one (1) week (7 days) waiting period will be waived.  The
employee will be paid from the first day of illness according to the following
schedule:

 

$330 per week effective May 5, 2003

$335 per week effective February 16, 2004

 

31

--------------------------------------------------------------------------------


 

4.  LIFE INSURANCE. $27,000 effective May 5, 2003; to $28,000 effective February
16, 2004.

 

5.  PENSION. Employees who retired after February 16, 2000 shall receive a
monthly benefit increase to $20.00 per service year effective June 1, 2003; and
increase to $21.00 per service year effective January 1, 2004.

 

Section B. MEDICARE INSURANCE PREMIUM. The Company will pay the entire cost for
those employees covered under Medicare Part B, reimbursing those employees on a
quarterly basis.

 

Section C. RETIREE INSURANCE PREMIUM. All payments of premium by the Company for
insurance or hospitalization for employees, retired under the provisions United
Musical Instruments U.S.A., Inc. Retirement Plan for Hourly Employees because of
disability or otherwise, shall terminate during the month following the month of
retirement.

 

Section D. CLAIMS PROCESSING. The Company shall bear all necessary
administrative expenses and agrees that in the administration of the insurance
plan, all claims shall be processed as expediently as possible.  All matters
concerning benefits provided under the insurance plan shall be governed by the
terms and conditions of the insurance policy or policies purchased by the
Company.

 

Section E. BENEFITS WAITING PERIOD. Employees shall become eligible for sickness
and accident insurance, life insurance and hospitalization/dental coverage after
they have completed three (3) months of accumulated service, provided they are
still actively at work and have enrolled.

 

Section F. ONE MONTH LAY-OFF CLAUSE. All insurance coverage of an employee shall
be cancelled one (1) month following the month after lay-off date.  The employee
may exercise the COBRA privilege as described in Section G of this Article.

 

Section G. COBRA. If employment terminates for any reason other than gross
misconduct, or if the hours worked are reduced so that medical coverage
terminates, the employee and covered dependents may continue coverage under the
Company plan as outlined in the Summary Plan Description, provided the employee
and dependents are not covered under any other plan.  For the purpose of this
provision, “gross misconduct” means any violation of State or Federal laws.  Any
employee who elects to continue coverage under the Plan must pay the full cost
of the coverage.

 

If an employee becomes divorced or legally separated, or if the employee’s 
dependent child is no longer an eligible dependent under the plan, the employee
or another family member must notify the Company within sixty (60) days.

 

Section H. PLAN 125. An employee may choose to have their employee contribution
for Hospitalization/Dental Coverage deducted on a pre-tax basis toward their
share of the cost of the benefits.  The employee should refer to the Summary
Plan Description of the Benefit Plan for the Employees of United Musical
Instruments U.S.A., Inc. for details regarding this program.

 

32

--------------------------------------------------------------------------------


 

Section I. JURY DUTY. An employee who has completed his/her probationary period
and who serves as a juror during his/her regular work week, Monday to Friday,
inclusive, shall be excused from work for the days required to serve, and will
be paid eight (8) hours at average hourly earnings (excluding night shift
differential) for each day of jury service.  The employee must present
satisfactory evidence.  If an employee works his/her regular shift in addition
to performing jury duty, he/she shall not qualify for payment under the
provisions of this paragraph.

 

In order to qualify for Jury Duty pay, an employee must present the Company with
Notice to Report within two (2) working days following receipt of such notice.

 

Section J. BEREAVEMENT PAY. An employee who is actively on payroll and has
completed his/her probationary period will be granted as an excused absence, in
case of death in his/her immediate family and shall, following the date of
death, receive three (3) working days off with payment of his/her average hourly
earnings, excluding prior personal or sick leaves of absence.  The members of
the immediate family are considered to be father, mother, husband, wife,
brother, sister, son, daughter, mother-in-law, father-in-law, step-parents,
grandparents or your spouse’s grandparents.  Bereavement days occuring during an
employees vacation will displace vacation days (Example:  Employee is on a two
(2) week vacation and a death occurs in the immediate family, employee returning
to work as scheduled will only be charged with seven (7) vacation days). 
Bereavement days occuring during a holiday will be taken immediately after the
holiday.

 

Section K. RE-NEGOTIATION. It is understood and agreed between the parties
hereto that all economic issues, including, but not limited to wages and
so-called fringe benefits have been fully negotiated between the parties and
shall not be subject to further negotiation during the life of this Agreement
but all other matters not specifically set forth in this Agreement shall be
subject to negotiation during the term of the Agreement.

 

“COMPANY RULES, REGULATIONS AND POLICIES”

 

In every business where many people work together, some specific rules and
regulations are necessary to define acceptable conduct and to promote the smooth
functioning of the business as a whole.

 

The purpose of the following rules is to insure all employees safety and
fairness in their cooperative effort, rather than to place restrictions on any
one individual.

 

The Company feels that a great majority of its employees want to play the game
fairly and will abide by the rules where they are known.  For this reason, we
have set forth acts of misconduct which, if committed, will result in
appropriate disciplinary action.

 

When an employee is being counseled in line with a discipline problem, the
steward will be involved at the department level and the Chairman of the Shop
Committee at the Human Resources level.

 

INFRACTIONS OF A MINOR NATURE

 

1.                           Absence without an authorized reason.

 

16-Hour Policy:

 

a)                          Accumulated 16 hours or more absence during a four
(4) week period.

 

33

--------------------------------------------------------------------------------


 

b)                         Excuses may be granted upon presentation of doctor’s
report, or court order (under the terms defined by Article II., Section E.).

 

2.                           Tardiness without an authorized reason.

 

Lateness:

 

a)                          Five (5) latenesses in a four (4) week period.

 

Late from Lunch:

 

a)                          Not being at the work station by 11:45 a.m. will be
considered late from lunch.

 

3.                           Loafing, neglect or failure to perform assigned
duties.

 

4.                           Improper use of Company property.

 

5.                           Violation of safety rules.

 

6.                           Failure to be in assigned area or at station at
required time.

 

7.                           Leaving Department or job prior to authorized time.

 

8.                           Leaving Department to use phone without obtaining
required pass.

 

9.                           Creating or contributing to unhealthful or
unsanitary condition, or displaying signs, obscene pictures or literature or
distributing them.

 

10.                     Neglect of duty or failure to meet reasonable measure of
efficiency or productivity or negligence resulting in inferior work, scrap, or
waste.

 

11.                     Running or in any other way creating a condition
hazardous to the individual or fellow employee.

 

12.                     Failure to wear assigned safety garments or use of
assigned safety equipment.

 

13.                     Solicitation of employees for donations or memberships
in outside organizations, circulation of petitions or magazines in the Plant
area without specific approval of the Human Resources Department.

 

14.                     Being in an area unauthorized in the Plant or on Plant
property.

 

15.                     Being on Company property while under the influence of
alcohol, or any other illegal or controlled substance.

 

16.                     Gambling of any type.

 

17.                     Changing a certain phase of a set operating procedure
without proper authorization.

 

18.                     Posting of notices or signs or writing in any form on
official bulletin boards or removal of approved notices without approval of the
Human Resources Department.

 

19.                     Leaving the Plant at break or lunch period and not
returning without permission or notification.

 

20.                     Entering or leaving the Plant by other than the
authorized area assigned.

 

21.                     Subtle forms of harassment, intimidation, or
inappropriate language or behavior.

 

22.                     Smoking in non-designated, low fire hazard areas.

 

ANY EMPLOYEE COMMITTING ANY OF THE
ABOVE OFFENSES is subject to:

 

1st offense - written warning

2nd offense - written warning

3rd offense - written warning with counseling with Department Steward.

 

34

--------------------------------------------------------------------------------


 

4th offense - written warning with counseling with Chief Shop Steward.

5th offense - dismissal

All warnings will remain in effect twelve (12) months from time of infraction.

 

INFRACTIONS OF A MAJOR NATURE

 

1.                           Excessive Absenteeism:

 

a)                          Includes the following missed work time:

•                              60 hours accumulated lost time per three (3)
months includes:

•                              Out Early, excused and unexcused

•                              Absences, excused and unexcused

•                              All latenesses

•                              Leave of absences, personal/medical/FMLA, if
approved will not count toward hours included under the Excessive Absentee
Policy.

1st Offense - Written warning with counseling by Human Resources

2nd Offense - Written warning with three (3) days suspension

3rd Offense – Dismissal

All warnings will remain in effect until the one (1) year anniversary date from
the date of infraction.

 

2.                           Insubordination (willful disobedience of
authority).

 

3.                           Theft.

 

4.                           Bringing, having or consuming intoxicating
beverages or narcotics in the Plant or on Plant property.

 

5.                           Smoking in high fire hazard areas (Department(s)
50, 51, 52, 55, Oil Room, Truck Docks, Warehouse, and Hazardous Waste Storage
Area).

 

6.                           Willful damage to or unauthorized removal or
appropriation of or defacing property belonging to the Company or another
employee.

 

7.                           Walking off the job.

 

8.                           Punching another employee’s time card in or out
resulting in pay for time not worked.

 

9.                           Falsification of personnel records.

 

10.                     Possession of firearms or any type of weapon on company
property.

 

11.                     Physical violence, aggressive retaliatory actions,
verbal threats, patterns of continued intentional harassment, sexual harassment,
or any serious violation of discrimination laws.

 

12.                     Flagrant violation or reckless disregard of any safety
rule or policy which places the employee or others in danger.

 

ANY EMPLOYEE COMMITTING ANY OF THE ABOVE OFFENSES IS SUBJECT TO
DISCIPLINE UP TO AND INCLUDING DISCHARGE.

 

ARTICLE XV - DURATION OF AGREEMENT

 

Section A.  The Union and the Company mutually agree that all of the provisions
of the Agreement shall remain in full force and effect without change up to and
including February 15,

 

35

--------------------------------------------------------------------------------


 

2005, unless changes by mutual agreement and shall continue from year to year
thereafter unless at least sixty (60) days prior to February 15, 2005, or sixty
(60) days prior to any anniversary date thereafter, either party notifies the
other, in writing of its desire to terminate, modify, or change the Agreement.

 

Section B. RETIREMENT AGREEMENT. It is agreed that all the provisions of the
Retirement Agreement for Hourly Employees will be continued to February 15,
2005, in order to coincide with the expiration of that Contract.

 

IN WITNESS WHEREOF, the parties have executed the foregoing Agreement this 5th
day of May, 2003.

 

U.A.W. LOCAL 2359

Bryant Harvey

Randol G. Lang

Larry Martin

Adam Rosciszewski Jr.

Scott Rosciszewski

Jack Swanson

REPRESENTATIVE OF U.A.W.

Bill Meany

CONN-SELMER, INC.

Edward H. Chesko

Robert R. Stone

David B. Woodruff

 

MEMORANDUM OF AGREEMENT

 

Effective February 17, 1997, by mutual consent, the job classifications for
Polisher (5A41) and Buffer (5A42) will be recognized as separate jobs from this
day forward.  All previous related memorandums of agreement will be considered
null and void, and will not be recognized from this day forward.  This agreement
does not change any portions of the current bargaining agreement, nor does it
change any other established employment practice not specifically discussed.

 

MEMORANDUM OF AGREEMENT

 

Effective February 17, 1997, by mutual consent, the overtime hours for a five
(5) hour Saturday clean-up schedule, within departments 50 and 52, will be
rotated between those that volunteer for the ‘available’ positions.  Only
employees from departments 50, and 52 will be eligible to volunteer for the
‘available’ positions.  The ‘set’ positions on this clean-up crew will be
assigned by the company.

 

36

--------------------------------------------------------------------------------


 

This policy will not apply to a three (3) hour Saturday clean-up schedule within
departments 50, and 52, or to any other overtime schedule in other areas of the
shop.

 

This agreement does not change any portions of the current bargaining agreement,
nor does it change any other established employment practice not specifically
discussed.

 

Letter of Understanding:

 

In the event the company determines to outsource or subcontract work performed
at the facility, it will meet with the union to discuss the matter further. 
While the company will endeavor to preserve work at the facility, all
outsourcing or subcontracting options will only be used to improve the
competitiveness of student trumpets, student cornets, and student trombones, and
also specifically the ¾ Baritone (Model 623).  Other instruments may be added
with mutual agreement with the company and the union.

 

Letter of Understanding:

 

The cost of “emergency” medical treatment, for what was considered to be a
“certified” work related incident, that was later denied payment by the OBWC and
the employee’s medical insurance, will be reimbursed by the company. 
“Non-emergency” injuries or illnesses, that may not be work related, or that
will not be granted “certification” by the company, will be referred to the
employee’s physician; and, if denied will not be eligible for reimbursement.

 

Letter of Understanding:

 

In the event the company determines to insource production operations normally
performed at other manufacturing facilities, or develop and refine production
operations for other manufacturing facilities, these same operations will not be
construed as permanently assigned to this manufacturing facility.  This
understanding, under these terms, permits the company to restore, implement, or
move these same production operations to other alternative manufacturing
facilities.

 

Letter of Understanding:

 

The company will organize a five (5) member team consisting of two (2)
supervisors and three (3) union employees to overview health and safety issues
related to buffing systems and

 

37

--------------------------------------------------------------------------------


 

operations in Departments 50, 51, and 52.  The team will endeavor to
cooperatively develop and monitor all housekeeping, preventative maintenance,
safe work practices, and safety rules.  The Human Resources Manager and the
Chief Shop Steward will appoint their respective team members.  By June 20,
2003, a member of each bargaining committee, along with this safety team, will
meet to cooperatively draft their goals and objectives to increase safety,
decrease “no work” time, and identify negligence for any related “no work”
occurrence in these departments.

 

The formation of this team, specific to Departments 50, 51, and 52, will be in
addition to the established Safety Committee.

 

Letter of Understanding:

 

An employee promoted to a supervisory or managerial position, or appointed or
elected to an assignment with the international union, shall be granted such
leave, and shall be guaranteed reemployment in the same or like position, in
line with his or her seniority at the prevailing rate of pay.  Seniority shall
accumulate during such leaves; however, all benefits provided under the terms of
this collective bargaining agreement shall terminate effective with the
commencement of the said leave, and shall reinstate upon return from said leave
(based upon the benefit levels, plans, and contributions in effect at that
time).  Return rights, for either assignment, will be limited to one occurrence
per individual for future leave requests.  Any current leaves will not be
accommodated under these defined terms.

 

Letter of Understanding:

 

The company agrees to maintain the payroll cycle on a weekly basis, and to
provide continued access to direct deposit.  Voluntary, after-tax deductions may
be combined with the normal union dues deduction (when processed each month). 
Any additional, voluntary after tax deductions must be summarized and submitted
with the monthly union dues check-off list.

 

Letter of Understanding:

 

The company agrees to amend the qualifying hours for accrued vacation, for the
2003-04 vacation year, to 1,600 hours; and amend the qualifying hours for
payment credits, for the 2003 pension year, to 1,440 hours.

 

38

--------------------------------------------------------------------------------


 

U.A.W.

 

LOCAL 2359

 

/s/ Bryant Harvey

 

/s/ Randol G. Lang

 

Bryant Harvey

Randol G. Lang

 

 

 

 

/s/ Larry Martin

 

/s/ Adam Rosciszewski Jr.

 

Larry Martin

Adam Rosciszewski Jr.

 

 

 

 

/s/ Scott Rosciszewski

 

/s/ Jack Swanson

 

Scott Rosciszewski

Jack Swanson

 

 

REPRESENTATIVE OF U.A.W.

 

 

/s/ Bill Meany

 

 

Bill Meany

 

 

 

CONN-SELMER, INC.

 

 

/s/ Edward H. Chesko

 

/s/ Robert R. Stone

 

Edward H. Chesko

Robert R. Stone

 

 

 

/s/ David B. Wodruff

 

David B. Woodruff

 

39

--------------------------------------------------------------------------------